Citation Nr: 1435020	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for meralgia paraesthetica of the left leg/thigh, to include the question of propriety of a reduction to 0 percent effective June 1, 2011.

2.  Entitlement to a compensable rating from January 9, 2006, to March 18, 2007, and a rating in excess of 10 percent from March 19, 2007, for varicose veins, left leg, postoperative (varicose veins).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1979 and from December 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Appeals (VA) Regional Office (RO) in Columbia, South Carolina.

The history of this case is complex:  A January 1980 rating decision granted service connection for left leg varicose veins with an initial noncompensable evaluation.  In January 2006, the Veteran filed a claim for an increased evaluation for left leg varicose veins.  In April 2006, the RO denied the Veteran's claim.  The Veteran did not file a notice of disagreement; however, in March 2007 he filed a claim for an increased evaluation for left leg varicose veins.

In January 2008, the VA RO denied the claim for an increased evaluation, but granted a separate evaluation for meralgia paresthetica of the left thigh, a condition claimed as nerve damage, with an initial evaluation of 10 percent effective from July 9, 2007.  The Veteran filed a timely notice of disagreement with the assigned evaluations.  A September 2008 rating decision granted an increased evaluation of 10 percent for left leg varicose veins effective March 19, 2007.  

In May 2009 the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  In August 2009, the Board remanded the increased rating issues for further development.  

After the August 2009 Board remand, the AOJ proposed to reduce the Veteran's rating for the meralgia paraesthetica of the left leg/thigh disability to a noncompensable evaluation because a VA examination and private treatment records revealed impairment of the left tibial and peroneal nerves instead of the external cutaneous nerve of the thigh.  In a March 2011 rating decision, the rating was reduced to noncompensable effective June 1, 2011.  The Veteran has expressed disagreement with the reduction and provided evidence in support of his claim subsequent to the March 2011 decision.  Therefore, the propriety of the reduction is found to be before the Board on appeal.

The evidence of record has raised the issues of entitlement to service connection for a left shoulder disability and bilateral nerve damage of the upper extremities and whether there is new and material evidence to reopen claims for entitlement to service connection for back and neck disabilities.  These issues should be addressed by the AOJ.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  These issues are not before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although this case was previously remanded for additional development, the Board finds further development is required prior to appellate review.  A review of the record reveals that in testimony provided in May 2009 the Veteran reported that he had experienced recurrent swelling in the left leg as a result of his varicose veins.  He stated he received treatment for this disorder every three to four months with Dr. T.  In correspondence dated in September 2009 the AOJ requested the Veteran provide copies of his treatment records related his varicose veins disability or to provide authorization for VA to assist him in obtaining these records.  No specific response was provided.  The Board finds, however, that the Veteran is competent to state that he has experienced swelling as a result of this disability.  An additional VA examination is required to address his reports of recurrent left leg swelling.  

The Board also finds that an additional VA examination is required to clarify, in essence, based upon all of the evidence of record whether the Veteran's service-connected meralgia paraesthetica of the left leg/thigh disability has resolved without any present residuals or whether the symptoms manifest and for which service connection has been established are more appropriately evaluated as an impairment of the left tibial and peroneal nerves instead of the external cutaneous nerve of the thigh.  The medical history concerning this matter is complex.

Pertinent medical evidence includes a May 2007 VA examination report noting evidence of sensory neuropathy and a diagnosis of left anterior femoral cutaneous nerve of the thigh impairment.  It was noted the Veteran reported having had a cramp in his left calf since 2001, symptoms in the bottom of his left foot, pain that ran into his leg, and he feelings like "his left thigh was on fire."  The examiner noted some diminution of monofilament light touch in the anterior femoral cutaneous nerve of the thigh distribution, but no other abnormality of sensation was present.

A September 2007 VA examination noted left meralgia paresthetica of the left thigh with pain.  The Veteran reported spasms of the calf and severe pain.  The examiner found a sensory loss in the lateral and anterior aspect of the left leg was consistent with lateral femoral cutaneous neuropathy.

A May 2008 VA examination report noted the Veteran stated his numbness had increased in intensity and distribution, and that he reported his left leg was numb all the way down to his foot.  The examiner noted that there was a demonstrated decrease in monofilament and light touch in the distribution of the sensory portion of the femoral nerve including the sural branch.  The examiner concluded that the diagnosis of meralgia paresthetica was still valid, but that the Veteran had experienced a progression and his sensory pattern was more consistent with a femoral neuropathy rather than simply the anterior femoral cutaneous nerve branch.

A December 2009 VA examination showed asymmetrical reflexes of the lower extremities.  On sensory examination there were "zero ups in bilateral sensation on both big toes."  The examiner noted a worse degree of sensation in the left lower extremity than on the right.  The Veteran reported constant pain even when sleeping and numbness of the left side, specifically the calf and foot.  In a December 2009 addendum, the examiner noted a nerve conduction study showed mild distal peripheral neuropathy in the lower extremities.  In a May 2010 addendum, the examiner found the Veteran's mild peripheral neuropathy was "not linked to the complaints of pain in the left lower extremity when he was in military service."

In a November 2010 addendum, the examiner noted that the December 2009 nerve conduction study showed only abnormal nerve conduction velocity in the right median nerve and that the other nerves were normal.  The examiner noted that there was no neuropathy of the left lower extremity.  

A May 2009 private treatment record noted severe impairment of the left lower extremity and the quadriceps extension muscle groups.  A January 2011 private nerve conduction study noted that the left peroneal nerve was delayed and the left tibial nerve was "markedly delayed."  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the service connection issues on appeal.  After the Veteran has signed the appropriate releases, the indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected left leg varicose veins disability.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected meralgia paraesthetica of the left leg/thigh.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  The examiner must review all of the pertinent evidence of record and address whether the Veteran's service-connected meralgia paraesthetica of the left leg/thigh disability has resolved without any present residuals or whether the symptoms manifest and for which service connection has been established are more appropriately evaluated as an impairment of the left tibial and peroneal nerves instead of the external cutaneous nerve of the thigh.

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

